Citation Nr: 0737159	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-24 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.

In November 2007, a Veterans Law Judge from the Board granted 
the veteran's motion to advance the case on the Board's 
docket (AOD).


FINDINGS OF FACT

The competent medical evidence preponderates against finding 
that asbestosis is related to the appellant's active military 
service.  


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in February 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  He was also advised of the need 
to submit all pertinent evidence in his possession.  March 
2006 correspondence provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  The claimant was provided the 
opportunity to present pertinent evidence.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

The veteran claims that he has asbestosis as a result of 
being exposed to asbestos in the course of his employment at 
the Norfolk Navy Yard from 1940 to 1943, during which time he 
was employed as a "ship scaler."  Significantly, the 
veteran's term of active duty did not begin until July 1943.  
There is no evidence that the appellant served in a shipyard 
during his tour of active duty.  The veteran also claims that 
he handled asbestos postservice while employed by a power 
company in 1972.  See VA Form 21-4138, dated in February 
2006.  

Service medical records are negative for complaints, 
treatment, or diagnosis of a respiratory condition.  His July 
1943 enlistment examination and December 1945 separation 
examination reports both showed negative chest X-ray 
findings.  Also, in each instance, the respiratory system was 
clinically evaluated as being normal.  The service medical 
records are completely devoid of any mention of asbestos 
exposure.  

A November 2004 VA outpatient medical record includes 
diagnoses of chronic obstructive pulmonary disease and 
asbestosis.

A significant portion of the medical records on file concerns 
a period of private hospitalization at the Lexington Medical 
Center (Lexington) in July 2005.  Review of these records 
includes an emergency room record showing provisional 
diagnoses of respiratory fatigue, chronic obstructive 
pulmonary disease, and asbestosis.  At discharge from the 
hospital the diagnoses were acute respiratory failure 
secondary to acute bronchitis, chronic obstructive pulmonary 
disease, and history of asbestos exposure.  

A second admission to Lexington later in July 2005 again 
includes diagnoses of shortness of breath with acute on 
chronic obstructive pulmonary disease exacerbation, history 
of chronic obstructive pulmonary disease, and history of 
asbestosis.  A July 2005 X-ray report from Lexington shows a 
finding of presumptive of asbestos-related calcified pleural 
plaques.

The report of an October 2006 VA aid and attendance or 
housebound examination report includes diagnoses of chronic 
obstructive pulmonary disease and pulmonary asbestosis.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a)(1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in 
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  M21-1, 
Part VI, 7.21(b)(1).

While the aforementioned provisions of M21-1 have been 
rescinded, they were reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."



Analysis

There is no legal presumption that a veteran was exposed to 
asbestos in service.  Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); VAOPGCPREC 4-2000.  Moreover, this veteran's military 
records, both personnel and service medical, are devoid of 
any mention that he was exposed to asbestos during his 
military service.  Further, as noted, service medical records 
are negative for complaints, treatment, or diagnosis of a 
respiratory condition.

The medical evidence shows that the veteran currently has 
been diagnosed with various lung diseases, to include 
asbestosis.  Asbestosis was first diagnosed in 2004, almost 
60 years following the veteran's service separation.  Such a 
lapse of time between service separation (1945) and the 
earliest documentation of current disability (2004) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no postservice continuity of complaints or symptoms 
pertaining to any asbestos-related disability prior to that 
time.  The record is also devoid of any medical opinion which 
relates a currently diagnosed asbestos-related disorder to 
service or to any event therein.  As to the question of 
whether the disease was due to in-service asbestos exposure, 
however, the only evidence of such exposure is the veteran's 
own statements; there is no other corroborating or verifying 
evidence of record.  The Board also observes that the veteran 
has provided a history of both pre-service and post-service 
exposure to asbestos.  

Again, there is no competent evidence in support of the 
veteran's assertion that he was exposed to asbestos during 
service.  Even assuming arguendo that there was such in-
service exposure, the record is absent a medical opinion 
which links such exposure to the veteran's currently 
diagnosed asbestosis.  Thus, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for asbestosis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


